Orders unanimously affirmed, with ten dollars costs and disbursements, on the opinion in Matter of Carney (175 App. Div. 201), decided herewith. Cochrane, J., not sitting. The court approves of the sixth finding of fact of the referee, as follows: That the reasonable value of the defendant’s (now respondent) services in these proceedings is fifty per cent of the distributive share of the plaintiff after deducting from such distributive share the necessary expenses of the defendant’s proceedings in plaintiff’s behalf; and such finding should be inserted in the decision herein as a finding of fact.